Dismiss and Opinion Filed June 22, 2018




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00408-CV

                               PATRICK D. MOORE, Appellant
                                           V.
                               JENNIFER J. MOORE, Appellee

                      On Appeal from the 302nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-17-06890

                              MEMORANDUM OPINION
                  Before Chief Justice Wright, Justice Evans, and Justice Brown
                                Opinion by Chief Justice Wright
       The filing fee and the clerk’s record in this case are past due. By postcard dated April 11,

2018, we notified appellant the $205 filing fee was due. We directed appellant to remit the filing

fee within ten days and expressly cautioned appellant that failure to do so would result in dismissal

of the appeal. By letter dated May 29, 2018, we informed appellant the clerk’s record had not been

filed because appellant had not paid for the clerk’s record. We directed appellant to provide

verification of payment or arrangements to pay for the clerk’s record or to provide written

documentation appellant had been found entitled to proceed without payment of costs within ten

days. We cautioned appellant that failure to do so would result in the dismissal of this appeal

without further notice. To date, appellant has not paid the filing fee, provided the required

documentation, or otherwise corresponded with the Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                /Carolyn Wright/
                                                CAROLYN WRIGHT
                                                CHIEF JUSTICE



180408F.P05




                                             –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 PATRICK D. MOORE, Appellant                       On Appeal from the 302nd Judicial District
                                                   Court, Dallas County, Texas
 No. 05-18-00408-CV        V.                      Trial Court Cause No. DF-17-06890.
                                                   Opinion delivered by Chief Justice Wright.
 JENNIFER J. MOORE, Appellee                       Justices Evans and Brown participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee JENNIFER J. MOORE recover her costs of this appeal
from appellant PATRICK D. MOORE.


Judgment entered June 22, 2018.




                                             –3–